January 26, 1920. The opinion of the Court was delivered by
This was an action to recover $2,000 on a policy of fire insurance, claimed to have been issued by the appellant company, through its agent, B.H. Smith, covering goods belonging to the respondent. The case was tried before Judge Prince, and a jury, at the April term of Court, 1919, for Greenwood county, and resulted in a verdict for the respondent in the sum of $2,280.78.
After entry of judgment appellant appealed, and by exceptions, ten in number, raise the questions: First, there is no valid contract of insurance; second, the policy, if issued, was canceled; third, the adjustment, payment, and release constitute a defense to this action; fourth, errors in charge of his Honor to the jury. *Page 494 
As to the first question, that is a question of fact. There is a conflict of testimony in this issue, as his Honor was right in submitting this question to the jury. He did so, and clearly charged the jury the law applicable to the facts in this issue, and we see no error as complained of.
Was the policy, if issued, canceled? Smith was the agent of appellant, and the policy, if issued, before it could be canceled, Dallas was entitled to receive five days' notice in writing of the intention to cancel. This was not done as the evidence shows.
It is the everyday practice for the insured to select an agent that he has every confidence in, to have him insure his property, and keep his insurance straight. He depends on him to do this, not as his agent, but as agent of the insurance company, but the insured relies on the agent to keep his policy straight, and to protect his interests, as far as keeping the policy in legal shape, and to notify him when premiums are due, in order that he may acquire the protection paid for. The insured relies on the agent for this purpose. While the agent may not be required to do this, yet he mostly does do so. It is to his interest and that of his company to satisfy his patrons, and it is to their credit that in a majority of cases this is done, and the agent of the company does everything necessary to protect both the company and insured. This fact alone does not make him the agent of both. In the case at bar the Judge submitted the question of agency of Smith for Dallas to the jury by his charge.
Third, the adjustment, payment, and release constitute a defense to this action. The release shows that it covered the loss "under policy No. 8052." The policy sued on was No. 8053. Under the evidence of the adjuster, Mr. Gaillard, the only inference to be drawn was a release under No. 8053, and did not contemplate a release on policy No. 8053, as it was not on hand at the time of adjustment, but would come on later. *Page 495 
There is no evidence that Dallas accepted the payment made as a whole satisfaction of his claims, but only under policy No. 8052, and in this particular his Honor's charge to the jury was correct. We see no errors in the charge of his Honor to the jury as made by the exceptions.
The appellant is not entitled to a new trial, nor were they entitled to a directed verdict, as asked for. All exceptions are overruled.
Judgment affirmed.